Citation Nr: 1423680	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  04-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for a respiratory disability, to include asbestosis, chronic obstructive pulmonary disease (COPD), emphysema, pneumonia, and recurrent acute bronchitis.

2.  Entitlement to service connection for a respiratory disability, to include asbestosis, chronic obstructive pulmonary disease (COPD), emphysema, pneumonia, and recurrent acute bronchitis.

3.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for additional disability incurred as a result of a lung biopsy, under the provisions of 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from June 1968 to April 1972.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2002 and February 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The matter has a complex procedural history.  The Board has previously characterized the claim arising under 38 U.S.C.A. § 1151 as originating from a March 2001 petition to reopen the claim; however, review of the evidence reflects that the earliest nonfinal rating decision is the February 2000 decision which originally denied the claim.  

New and material evidence received prior to the expiration of an appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Although the Veteran did not file a formal notice of disagreement with the February 2000 decision, in the year following that decision he submitted additional VA treatment records that are pertinent to the claim, gave testimony in a December 2000 hearing, and submitted other lay evidence that is material to the claim.  This evidence was duly noted in rating decisions dated April 2000 and March 2001.  Following the March 2001 decision, the Veteran submitted additional lay evidence which is pertinent to the claim; this was characterized by the RO as a claim to reopen.  This claim was denied in a June 2002 rating decision, from which the Veteran noted the present appeal.  However, because the Veteran continuously submitted new and material evidence between February 2000 and June 2002, the claim has been pending since the February 2000 decision which originally denied the claim.  The issue on appeal has been recharacterized to comport with the evidence of record.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The issues pertinent to a respiratory disability and a psychiatric disorder have also been recharacterized to comport with the evidence of record.  

This matter was most recently remanded in February 2010; the requested development has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A hearing on this matter was held before the undersigned Veterans Law Judge in February 2014.  The hearing transcript is of record.

The Veteran perfected appeals for entitlement to service connection for right knee and right ankle disabilities, which were granted by a November 2013 rating decision.  Thus, the Board no longer has jurisdiction over these issues.  

In June 2002, a VA clinician stated that the Veteran is unemployable as a result of his service-connected left knee disability.  The statement constitutes an informal claim for a total disability rating based upon individual unemployability (TDIU).  The claim is referred to the AOJ for disposition.  

The merits of the service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 1972 rating decision denied service connection for a respiratory disability on the ground that a respiratory disability was not shown in service.  The decision was not appealed and is now final.

2.  Evidence received since August 1972 is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The criteria to reopen the claim of service connection for a respiratory disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen

Service connection for a respiratory disability was initially denied by rating decision dated in August 1972, on the ground that the Veteran's service treatment records did not show evidence of a respiratory disability.  There was no appeal filed, and that decision became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

The appellant filed a claim to reopen in December 1999, which was originally denied in a February 2000 rating decision on the ground that no new and material evidence had been submitted.  Although the Veteran did not immediately file a notice of disagreement with respect to that decision, he did continue to submit lay statements and medical treatment records in support of his claim, which rendered the February 2000 rating decision nonfinal.  38 C.F.R. § 3.156(b).  

The claim was again denied in June 2002 on the ground that no new and material evidence had been submitted; the Veteran perfected a timely appeal from that decision.  The issue may be considered on the merits only if new and material evidence has been received since the last final denial in August 1972.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

Since August 1972, the Veteran has expanded his contentions as to why his respiratory disability is related to his service; specifically, he contends that he was exposed to asbestos and other environmental toxins, and has submitted competent and credible evidence of a continuity of respiratory symptomatology since service. 

Since this evidence was not before VA at the time of the Veteran's previous denial, it is new.  As it relates to unestablished facts necessary to substantiate his claim (i.e., both the current disability requirement and the nexus requirement), it is material.  Reopening the claim for service connection for a respiratory disability is warranted.  


ORDER

New and material evidence having been received, the claim to reopen service connection for a respiratory disability is granted.  


REMAND

The Veteran was treated for depression, suicidal ideation, and drug and alcohol addiction at the VA Medical Center (VAMC) in Fort Meade, South Dakota, in 1983.  The records of this hospitalization are not available, although the March 2013 VA examiner appeared to cite directly from at least one of these records.  Remand is required so that these records may be obtained.
 
The Veteran asserts that he has additional disability as a result of a biopsy of his lung at a VA medical facility.  A medical opinion addressing this assertion has not been obtained.  It must be obtained.   

In August 2007, the Veteran asserted that he injured his back in service after falling down a ladder.  An April 1995 VA orthopedic consult stated that the Veteran's current back disability is related to an occupational injury in 1994; however, the orthopedist also stated that the Veteran "has had low back pain for many years."  None of the VA examinations of record have addressed the question of whether the Veteran had an in-service back injury which was aggravated by the 1994 occupational injury.  A new examination must be scheduled.

The Board's February 2010 remand directed that the Veteran undergo a VA respiratory examination to determine whether his current respiratory disability is related to the many episodes of respiratory incidents for which he was treated during service.  

The Veteran underwent the requested examination in May 2013.  The examiner noted the many instances of respiratory treatment during service, but dismissed them as failing to show a chronic pulmonary process, and attributed the Veteran's current respiratory disability to his long history of smoking.  

The examiner's conclusion fails to take into account the Veteran's competent report of a continuity of respiratory symptoms since his discharge from service.  His reports are credible, supported by VA clinical notes dating back to at least 1989, which show that the Veteran was treated for acute bronchitis on several occasions in the years prior to being diagnosed with chronic lung disease.  Records prior to that date were sought, but are unavailable.  

Although the Veteran's current diagnoses are typically related to smoking, an opinion must be obtained that addresses the question of whether the Veteran has a service-related respiratory disability that caused or aggravated his present COPD and emphysema.  

The Veteran has previously been diagnosed with interstitial lung disease of unknown etiology, although the disorder is not now listed among the Veteran's respiratory diagnoses.  The opinion obtained upon remand must state whether the Veteran currently has interstitial lung disease, or any lung disease other than COPD and emphysema, and comment on its etiology.  

Updated VA treatment records must also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since November 2013.

2.  Obtain the records of the Veteran's hospitalization at the Fort Meade VAMC in 1983.  Document all efforts to locate the records.  If these records do not exist or are otherwise unavailable, the Veteran must be notified. 

3.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's current back disability is related to his active service and existed prior to the intervening injury to the spine in 1994.  The examiner must accept as fact and consider the Veteran's competent report of injuring his back during service after falling from a ladder, as well as the April 1995 statement by a VA orthopedist that the Veteran had back pain for years prior to his 1994 occupational injury.   

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Request a medical opinion by an appropriate medical professional as to the etiology of the Veteran's respiratory disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran had a non-tobacco-related respiratory disability that first manifested during service, and which is characterized by intermittent bouts of acute bronchitis and other respiratory infections.  

If so, the examiner must then state whether that respiratory disability contributed to the development of COPD and emphysema, or whether it aggravated the Veteran's COPD and emphysema beyond the course of its natural progression.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examiner must consider the Veteran's competent reports of intermittent episodes of breathing difficulty and bronchitis after he was discharged from service, as well as the treatment records showing that the Veteran was treated for several episodes of acute bronchitis and other respiratory disabilities prior to being diagnosed with COPD and emphysema.  

The examiner must also state whether the Veteran has interstitial lung disease, and, if so, whether it is at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's service, to include exposure to asbestos or other environmental toxins during service.  The examiner is to accept as fact that the Veteran was exposed to asbestos during his active service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Request a medical opinion by an appropriate medical professional as to whether the Veteran incurred any additional disability, to include scarring, as a result of VA treatment.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide medical opinions addressing each of the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that any additional disability was caused by VA treatment.  

(b)  If a relationship between any additional disability and  VA treatment is shown, the examiner must then provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  

(c)  The examiner must provide a detailed description of any residual disability presently manifested as a result of VA treatment, surgeries, etc.

In offering these impressions, the examiner must include a discussion addressing all relevant findings and conclusions set forth in the VA treatment records and reports.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


